Case 18-18133-amc     Doc 7   Filed 12/10/18 Entered 12/10/18 17:47:51     Desc Main
                              Document      Page 1 of 3



              IN THE UNITED STATES BANKRUPTCY COURT

            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE:                                               :     CHAPTER 11

FRANK G. SCHAFFER,                                  :      BANKR. NO. 18-18133

DEBTOR                                               :



 ORDER CONTINUING THE STAY BEYOND THIRTY (30) DAY PERIOD

     AND NOW, this         day of January, 2019, upon consideration of the
Debtor’s Motion for Continuance of the Stay Beyond a Thirty (30) Day Period
(“Motion”), and the Responses, thereto, if any, it is hereby

      ORDERED that the Motion is GRANTED.

     It is hereby ORDERED that the automatic stay in this case is extended
beyond thirty (30) days after the duration of this case as to ALL creditors of the
Debtor unless relief from same is granted.



                                              ______________________________

                                              United States Bankruptcy Judge
Case 18-18133-amc     Doc 7   Filed 12/10/18 Entered 12/10/18 17:47:51     Desc Main
                              Document      Page 2 of 3



             IN THE UNITED STATES BANKRUPTCY COURT

           FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE                                         :            BANKR. NO. 18-18133

FRANK G. SCHAFFER,                            :            CHAPTER 11

DEBTOR                                        :



  MOTION (“MOTION”) FOR CONTINUANCE OF THE STAY BEYOND
                 THIRTY (30) DAY PERIOD

The Debtor requests that the automatic stay arising from his above bankruptcy

Case filing be continued beyond the thirty (30) day period set forth in 11 U.S.C.

Section 362(c) (3), for the following reasons:

   1. The Debtor filed this Chapter 11 bankruptcy case on December 10, 2018.

   2. The Debtor filed one prior bankruptcy case, a Chapter 13 case at Bankr. No.
      18-11955, on March 23, 2018 (“the Prior Case”), The Prior Case was filed
      by Allan K. Marshall, Esquire. Counsel entered his appearance in the Prior
      Case on April 5, 2018

   3. The Prior Case was voluntarily dismissed on September 26, 2018, but did
      not implicate 11 U.S.C. section 109(g), because the case was not dismissed
      on a motion of the court for willful failure to abide by an order of the court
      or the failure to properly prosecute that case, and it was not following the
      filing of a motion for relief from the automatic stay.

   4. The Prior Case was dismissed because the Debtor no longer believed that the
      Prior Case could be prosecuted under Chapter 13 of the Code and a motion
      was pending which sought a dismissal of that case with a bar from refiling.

   5. The instant case was filed under Chapter 11 of the Code and could be
      dismissed and refiled under Chapter 11 without a bar order.
Case 18-18133-amc   Doc 7   Filed 12/10/18 Entered 12/10/18 17:47:51    Desc Main
                            Document      Page 3 of 3



  6. The circumstances of the Debtor which led to the dismissal of the Prior Case
     have have therefore changed from those of the Prior Case and the is
     confident that, having now filed under an appropriate Chapter of the Code,
     1he will be able to confirm a Chapter 13 plan and ultimately obtain his
     discharge.

            WHEREFORE, the Debtor requests that this court will grant the
     instant Motion requesting to extend the automatic stay beyond the thirty (30)
     day period and for the duration of this case as to all of his creditors.

                                                  Respectfully submitted,

                                                  /s/David A. Scholl

                                                  _______________________
                                                  David A. Scholl, Esquire
                                                  512 Hoffman Street
                                                  Philadelphia, PA 19148

                                                  Attorney for Debtor

                                                  (610)550-1765
